Citation Nr: 1234735	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-40 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for PTSD prior to November 1, 2009 and from January 1, 2010 to March 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to July 1992 and from November 2003 to April 2005 and was awarded the Combat Infantry Badge.  He also served in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the Veteran was scheduled for a Board hearing in February 2010, however, he failed to report for this hearing.  As he has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

In September 2011, the Board denied the claim of service connection for sleep apnea.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied service connection for sleep apnea on a secondary basis for additional development and readjudication consistent with the directives contained therein.  [The Board's decision with regard to the denial of service connection for sleep apnea on a direct basis was not disturbed.]  

While the appeal was pending, and specifically in an April 2010 determination, the RO assigned a temporary total rating (100 percent) from November 1, 2009 to December 31, 2009 for psychiatric hospitalization to the Veteran's service-connected PTSD under 38 C.F.R. § 4.29, followed by a continuation of the original 70 percent rating.  By an April 2010 rating action, the RO awarded a 100 percent rating for the Veteran's PTSD from March 30, 2012.  Despite the grant of a total schedular disability rating for the Veteran's PTSD, he has not been awarded the highest possible evaluation available for the periods prior to November 1, 2009 and from January 1, 2010 to March 30, 2012, as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection, on a secondary basis for sleep apnea that he believes was caused, or made worse, by his service-connected PTSD, currently rated as 70 percent disabling.  

Of record are sleep study results from April 2007, which show the Veteran was suffering from mild obstructive sleep apnea.  The Board also notes an August 2008 VA treatment record which shows the Veteran was issued a continuous positive airway pressure (CPAP) machine to help with his sleep apnea. 

Also of record is a November 2008 VA examination report.  At this examination, for his headaches, the Veteran also reported that he had problems going to sleep.  He complained that when he did fall asleep he only slept for 2 hours a night because he could not stay asleep and frequently experienced nightmares.  He did not actually report that he was suffering from sleep apnea, and the examiner did not acknowledge that the Veteran was suffering from sleep apnea.  Following review of the claims file and examination of the Veteran, the examiner ultimately determined that the Veteran suffered from post-traumatic headaches.  However he also went on to state that he believed all of the Veteran's "other symptoms" were much more likely related to his PTSD. 

Although the VA examiner appears to suggest some sort of causal link between the Veteran's sleep problems and his PTSD, upon closer inspection, the Board finds that he did not definitively address this issue.  The examiner provided no rationale for why he believed the Veteran's sleep problems were related to PTSD.  Furthermore, he did not diagnose or acknowledge that the Veteran was currently suffering from sleep apnea.  Instead he provided only a general, and somewhat cursory, discussion of the Veteran's complaints, without providing a specific opinion regarding the relationship between the Veteran's sleep apnea and PTSD.  

Given the absence of an adequate medical opinion addressing whether a medical nexus exists between the Veteran's sleep apnea and his service-connected PTSD, additional development is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

With regard to the claim for an increased rating for PTSD, the Board finds that the claims-file, including the computerized electronic Virtual VA claims-file, is not complete for appellate review at this time.

By way of history, the Veteran filed a claim in September 2009 seeking an increased rating for his service-connected PTSD, which was evaluated as 70 percent disabling at the time.  In an April 2010 rating decision, the RO assigned a temporary total rating (100 percent) from November 1, 2009 to December 31, 2009 for psychiatric hospitalization under 38 C.F.R. § 4.29, followed by a continuation of the 70 percent rating.

Contained within the Veteran's claim files, is a July 2010 response letter to a Congressional inquiry regarding the status of the Veteran's claims.  It was indicated that a notice of disagreement (NOD) had been filed with the VA on June 3, 2010 for an increased rating for PTSD.  Moreover, an April 2012 Supplemental Statement of the Case (SSOC) notes that a Statement of the Case (SOC) had been issued on August 16, 2011.  However, neither document is contained in the claim files, or for that matter in Virtual VA and thus they are not currently available for the Board's review.  In light of the foregoing, the AMC/RO should ensure that the June 3, 2010 NOD and the August 16, 2011 SOC are placed within the claims file.

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in April 2012.  

The Veteran has also indicated that he is in receipt of Social Security Administration (SSA) benefits.  These records are not found in the claims files, so the AMC/RO should request complete copies of any disability determinations the SSA has made concerning the Veteran and copies of the medical records that served as the basis for any such decisions.  Although any SSA decision would not be controlling, it is potentially pertinent to the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an additional Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for sleep apnea as secondary to service-connected disability.  [The criteria necessary for the grant of service connection on a secondary basis should be provided.]

2.  Using the April 2010 rating decision as a reference point, the AMC/RO should obtain copies of all documents  pertinent to the increased rating claim for PTSD that are not associated with the paper or virtual claims file. Specifically the AMC/RO should ensure that the Veteran's June 2010 NOD and the August 2011 SOC are placed within the claims files. 

3.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected PTSD and sleep apnea.  Document the attempts to obtain such records.  The Board is particularly interested in any pertinent treatment that the Veteran may have received in 2011 and since April 2012. 

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

4.  The AMC/RO must also request from the SSA complete copies of any disability determination it has made concerning the Veteran as well as copies of the medical records that served as the basis for any such decision.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected PTSD caused or aggravates his sleep apnea.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  In answering these questions, the examiner should consider the order in which the Veteran's sleep apnea and PTSD were diagnosed based on the evidence of record, if such a chronology is helpful in determining the etiological relationship between these two conditions.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the April 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


